                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 DAMION G. DAVIS,

                       Plaintiff,                  CIVIL ACTION NO. 1:18-CV-02286

        v.                                                    (JONES, J.)
                                                          (MEHALCHICK, M.J.)
 OFFICER MILLER, et al.,

                       Defendants.


                                          ORDER

       AND NOW, this 13th day of March, 2019, in accordance with the Memorandum filed

concurrently herewith, and having determined that Plaintiff’s complaint (Doc. 1) fails to state

a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(A), 28 U.S.C. §

1915(e)(2)(B)(ii), and Fed. R. Civ. P. 8, Plaintiff is hereby ORDERED to file an amended

complaint within 30 days of the date of this Order, or on or before April 12, 2019.




                                                          BY THE COURT:

Dated: March 13, 2019                                     s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
